Citation Nr: 0314270	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of VA benefits.  

2.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for treatment for a seizure disorder and other 
neurological sequelae. 

3.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for treatment for neurobehavioral problems including 
memory loss, depression, difficulty in concentration, 
confusion and impassivity resulting from brain damage caused 
by toxic exposure.  

4.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for treatment for lung disease, to include decreased lung 
capacity and lung scarring caused by toxic exposure. 

5.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for treatment for disabilities to include cancer and liver 
and kidney problems caused by toxic exposure.

REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

The appellant, his wife and mother


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The appellant served on active duty from October 1993 to May 
1996.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The 
development requested by the Board in remands dated in May 
and November 2001 has been accomplished, and this case is now 
ready for appellate review of each of the issues on appeal, 
with the exception of the issue of entitlement to benefits 
authorized by 38 U.S.C. Chapter 17 for a seizure disorder and 
other neurological sequelae which will be addressed in the 
remand that follows this decision.    


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  The appellant's discharge from service was under other 
than honorable conditions as a result of a pattern of 
misconduct, to include absence without official leave (AWOL) 
periods and drug abuse. 

3.  The discharge was reviewed by the Department of Navy 
Discharge Review Board and the discharge was not upgraded.

4.  The appellant's discharge was the result of willful and 
persistent misconduct and is considered to have been issued 
under dishonorable conditions.

5.  The appellant was sane at the time of his commission of 
the offenses which established the pattern of misconduct. 

6.  By administrative decision of the RO, the appellant was 
found to be eligible for health care under 38 U.S.C. Chapter 
17 for any disabilities determined to be service-connected.  

7.  The weight of the evidence is against a conclusion that 
there is a current disability associated with neurobehavioral 
problems, lung disease, cancer, or liver or kidney disorders 
that is etiologically related to service, to include by toxic 
exposure. 


CONCLUSIONS OF LAW

1.  The appellant's character of discharge from service is a 
bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 501, 
5303 (West 2002); 38 C.F.R. § 3.12 (2002).

2.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C Chapter 17 for treatment of 
neurobehavioral problems including memory loss, depression, 
difficulty in concentration, confusion and impassivity 
resulting from brain damage caused by toxic exposure is 
denied.  38 U.S.C.A. §§  1110, 1701-1754 (West 2002); 
38 C.F.R. §§ 3.303, 3.360 (2002).

3.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C Chapter 17 for treatment of for lung 
disease, to include decreased lung capacity and lung scarring 
caused by toxic exposure, is denied.  38 U.S.C.A. §§  1110, 
1701-1754 (West 2002); 38 C.F.R. §§ 3.303, 3.360 (2002).

4.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C Chapter 17 for treatment for 
disabilities to include cancer and liver and kidney problems 
caused by toxic exposure is denied.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1701-1754 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.360 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The appellant was notified of the evidence required 
for a grant of his claims by rating decision dated in June 
1999, statement of the case dated in March 2000, June 2001 
letter informing him of the VCAA and supplemental statement 
of the case dated in September 2002.  The Board concludes 
that the discussion therein adequately informed the appellant 
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the service medical records, the reports from the 
appellant's administrative discharge and the documents 
associated with his application for an upgrade in his 
discharge filed with the Naval Discharge Review Board as 
requested by Board remand, has been obtained, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  The Board notes that the July 2001 letter 
notified the appellant of the provisions of the VCAA, and of 
the type of necessary to substantiate the claim.  This 
document also essentially explained which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
appellant with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.


II.  Character of Discharge

Pursuant to applicable law and regulation, where a former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  A discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits, unless 
it is found that the person was insane at the time of 
committing the offense causing such discharge or release, or 
unless otherwise specifically provided.  Benefits are not 
payable where the former service member was discharged or 
released by reason of a discharge under other than honorable 
conditions issued as a result of an absence without official 
leave (AWOL) for a continuous period of at least 180 days.  
However, this bar to benefit entitlement does not apply if 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.

A discharge or release because of willful or persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 U.S.C.A. §§ 
501, 5303; 38 C.F.R. § 3.12.   

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.§ 3.354(a).  This regulation 
provides for three circumstances which the United States 
Court of Appeals for Veterans Claims (noting the "obvious 
drafting defects" of the regulation) indicated should be 
modified by applying the phrase "due to a disease." Zang v. 
Brown, 8 Vet. App. 246, 252-53 (1995).  When the question is 
whether an individual was insane at the time of an offense 
leading to his court-martial or discharge, the rating agency 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition of 
paragraph (a).  38 C.F.R. § 3.354(b).

The General Counsel of VA, in May 1997, discussed the 
intended parameters of the types of behavior which were 
defined as insanity in 38 C.F.R.§ 3.354(a).  It was indicated 
that behavior involving a minor episode or episodes of 
disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It was further 
indicated that a determination of the extent to which an 
individual's behavior must deviate from his normal method of 
behavior could best be resolved by adjudicative personnel on 
a case-by-case basis in light of the authorities defining the 
scope of the term insanity.  It was stated that the phrase 
"interferes with the peace of society" in the regulation 
referred to behavior which disrupted the legal order of 
society.  It was stated that the term "become antisocial" 
in the regulation referred to the development of behavior 
which was hostile or harmful to others in a manner which 
deviated sharply from the social norm and which was not 
attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).

A review of the relevant records from service indicates that 
the appellant, by administrative separation, received a 
discharge characterized as "under other than honorable" 
conditions as a result of a pattern of misconduct, to include 
periods of AWOL and drug abuse.  The offenses included a 
civil court conviction for reckless driving and driving with 
a suspended license.  Also documented was the wrongful use of 
amphetamines, cocaine and LSD.  Several periods of AWOL were 
also documented.  In March 1999, the appellant filed an 
application with the Department of the Navy Discharge Review 
Board.  This application was rejected in January 2000, and 
the discharge was said to remain as "UNDER OTHER THAN 
HONORABLE CONDITIONS/PATTERN OF MISCONDUCT."  

The service medical records reflect the appellant's admission 
to a medical center in February 1996 following an attempt at 
suicide.  Previous suicide attempts since the previous June 
were also reported, and the appellant stated he had been 
feeling depressed intermittently since that time.  The 
appellant responded well to treatment, and he was found to be 
psychiatrically fit for duty upon discharge one week after 
his admission to the facility.  The only diagnosis was 
polysubstance dependence.  

The appellant has essentially contended that the problems he 
had during service that led to his other than honorable 
discharge were the result of damage caused by exposure to 
toxic fumes, to include paint and gasoline, coincident with 
his duties aboard the USS Dwight D. Eisenhower.  In 
particular, he testified at a February 1999 hearing and 
contended elsewhere that exposure to these chemicals resulted 
in an "aura feeling" similar to claustrophobia, and that 
this condition resulted in depression and other psychological 
problems.  

Of record are Material Safety Data Sheets submitted by the 
Department of the Navy pertaining to hazardous materials to 
which the appellant may have been exposed to while working as 
a deck seaman on the USS Dwight D. Eisenhower.  These records 
document various characteristics of said material to include 
Health Hazard Data.  In pertinent part, overexposure to some 
of these toxins was said by these documents to possibly 
result in "permanent brain damage."  The appellant has also 
submitted reports from an evaluation conducted by a physician 
specializing in "toxicology, environmental occupational and 
internal medicine."  See March 27, 2001, reports submitted 
by Thomas J. Callender, M.D., M.P.H.  Following an 
examination of the appellant, Dr. Callender stated that it 
was his opinion that a "substantial part of [the 
appellant's] aberrant behavior in the Navy was a consequence 
of his seizure disorder and a consequence of the toxic 
effects of the paint and chemical vapors to which he was 
exposed in the course of his duties."  

Also of record is an October 1999 Neurobehavioral and 
Neurotoxicological Assessment of the appellant conducted by 
Raymond Singer, Ph. D.  Dr. Singer concluded that the 
appellant suffers from organic brain dysfunction and 
neurotoxicity consistent with solvent exposure.  He also 
indicated that the appellant's cognitive and emotional 
development was altered from solvent neurotoxicity "during a 
time of normal age-related development."  

When concluding that a discharge was the result of willful 
and persistent misconduct, the Board must find that the 
serviceman's conduct was not the equivalent of a minor 
offense, and must consider whether his service was otherwise 
honest, faithful, and meritorious.  Cropper v. Brown, 6 Vet. 
App. 450 (1994).  It is the opinion of the Board that the 
multiple incidents of misconduct set forth above were not 
minor offenses, because they were reflective of a pattern of 
willful and persistent misconduct as defined by 38 C.F.R. § 
3.12(d)(4).  Accordingly, the Board must conclude that the 
appellant's period of active service in the United States 
Navy was terminated by a discharge under dishonorable 
conditions.  The number and frequency of the offenses during 
service reflected a pattern of behavior that is not 
consistent with the honest, faithful and meritorious service 
VA benefits are intended to reward.

While the Board has considered the argument presented by the 
appellant, none of the reasons proffered by him for ignoring 
the character of his discharge are persuasive.  The 
controlling factor in reaching this decision was the multiple 
offenses, including drug use and repeated AWOL periods, 
committed by the appellant which necessitated the other than 
honorable discharge.  It noted that the documentation listed 
above with regard to the exposure to toxins during service 
and the clinical opinions linking the appellant's 
"problems" during such service was included in the 
application filed to the Department of the Navy Discharge 
Review Board in March 1999, and that the request for an 
upgrade in the appellant's discharge was nonetheless rejected 
by this entity.  Moreover, this evidence, while describing 
some consequences said to have been the result of exposure to 
toxins during service, does not extend so far as to 
demonstrate that the appellant was "insane" at the time of 
the conduct leading to his discharge as that term is defined 
by 38 C.F.R. § 3.354; Zang, 8 Vet. App. at 246; VAOPGCPREC 
20-97.  Also, the Board notes that the only psychiatric 
diagnosis during in-service hospitalization was substance 
abuse, and the controlling legal criteria state that behavior 
which is generally attributable to a substance-abuse disorder 
does not constitute "insanity" for VA purposes.  VAOPGCPREC 
20-97.  

In sum, the record persuasively shows that the appellant's 
offenses during service constituted willful and persistent 
misconduct and that he was not insane at the time the 
offenses occurred.  Thus, the Board concludes that the 
appellant's discharge was under dishonorable conditions, and 
that payment of VA compensation benefits is therefore 
precluded by law.


III.  Eligibility for 38 U.S.C. Chapter 17 Benefits

The laws describing the provision of VA hospital, nursing 
home, domiciliary and medical care are contained from 
38 U.S.C.A. §§  1701 to 1754, or "Chapter 17."

The health-care and related benefits authorized by Chapter 17 
shall be provided to certain former service persons with 
administrative discharges under other than honorable 
conditions for any disability incurred or aggravated during 
active military, naval, or air service in line of duty.  
38 C.F.R. § 3.360(a).  In making determinations of health-
care eligibility, the same criteria will be used as is 
applicable to determinations of "service incurrence" and 
"in line of duty" when there is no character of discharge 
bar.  38 C.F.R. § 3.360(c).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including cancer, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The United States 
Court of Veterans Appeals in Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability (emphasis 
in original).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer, at 225.  
See also Caluza v. Brown, 7 Vet. App. 498 (1995).

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that an April 1999 administrative 
decision of the RO found the appellant to be eligible for 
health care under 38 U.S.C. Chapter 17 for any disabilities 
determined to be service-connected as the circumstance of his 
discharge did not result in a statutory bar to entitlement.  
See 38 C.F.R. § 3.12(c).   

In addition to the evidence listed in the section above, the 
pertinent evidence includes reports from hospitalization for 
renal failure in 1976, when the appellant was thirteen months 
old.  The discharge diagnoses included hemolytic uremic 
syndrome and anemia.  With regard to the service medical 
records, in addition to the inpatient psychiatric treatment 
initiated in February 1996 discussed above, these records 
reflect treatment for viral gastritis and other viral 
condtions, costochondritis, and various orthopedic 
complaints, among other disabilities.  None of the service 
medical records, including the April 1996 separation 
examination, reflect treatment for neurobehavioral problems, 
lung disease, cancer or liver or kidney disorders.  The post-
service medical evidence also does not reflect treatment for 
any of these conditions. 

In addition to the evidence summarized above detailing the 
toxins the appellant may have been exposed to during service 
and their possible health ramifications, the report from Dr. 
Callender linking the appellant's "aberrant" behavior in 
the Navy to exposure to toxins, and the report from Dr. 
Singer stating that the appellant suffers from organic brain 
dysfunction consistent with such exposure, the post-service 
evidence reflects treatment for seizures sustained in 
September 1997.  (As indicated in the introduction, the issue 
of entitlement to benefits provided by 38 U.S.C. Chapter 17 
for a seizure disorder and other neurological sequelae will 
be addressed in the remand that follows this decision.)  
Additional pertinent evidence includes a December 2000 report 
from James Bill Moore, M.D., a physician whose specialties 
include kidney disease, hypertension and dialysis.  After 
reviewing the pertinent clinical history, in particular the 
evidence of treatment for hemolytic uremic syndrome when the 
appellant was a child, Dr. Moore's conclusions were as 
follows: 

The fact that [the appellant] was 
repeatedly in unventilated interior 
spaces with these volatile solvents and 
soon thereafter had repeated episodes of 
significant physical illness with nausea, 
vomiting, headaches, subsequent 
personality and behavior changes and 
other neurotoxin signs would seem to 
clearly indicate that he was having great 
difficulty with this [in-service] toxic 
exposure.  

Dr. Moore also reached the following conclusion: 

The entire chronological trend of this 
gentleman would indicate to me previous 
kidney damage that would not be 
incompatible with physical success in a 
normal life and environment, but clearly 
[rendered the appellant] inadequate [due 
to ] conditions of chronic toxic 
exposure.  

Applying the legal criteria to the facts summarized above, 
the Board notes initially that it has carefully considered 
the contentions and testimony of the appellant with regard to 
the asserted connection between in-service exposure to toxins 
and the disabilities at issue in this decision.  Particular 
attention was also paid by the Board to the Material Safety 
Data Sheets submitted by the Navy documenting the toxins the 
appellant may have been exposed to and the possible health 
risks associated with these toxins.  While the post-service 
record revealed treatment for residuals of a stroke and 
possible neurological problems, review of the post-service 
record, however, fails to reveal any documentation of 
treatment for neurobehavioral problems, lung disease, cancer, 
or liver or kidney disorders.  As indicated, a grant of 
service-connection requires evidence of a current disability.  
Brammer, 3 Vet .App. at 223.  Thus, while the record contains 
"positive" evidence in the form of the private clinical 
evidence purporting to link various conditions to exposure to 
toxins, there is insufficient evidence of a current 
disability associated with the conditions at issue so as to 
warrant a grant of service connection for any such issue.  
See e.g. March 2001 physical examination by Dr. Callender 
that was negative except for a slight loss of balance).  The 
Board thus must find the "negative" evidence to exceed the 
"positive."  As such, the Board finds that the appellant is 
not eligible for VA medical care and related benefits under 
Chapter 17 for treatment of neurobehavioral problems, lung 
disease, cancer, or liver or kidney disorders.  Gilbert, 1 
Vet. App. at 49.  



ORDER

Entitlement to benefits authorized by 38 U.S.C. Chapter 17 
for treatment for neurobehavioral problems including memory 
loss, depression, difficulty in concentration, confusion and 
impassivity resulting from brain damage caused by toxic 
exposure is denied.   

Entitlement to benefits authorized by 38 U.S.C. Chapter 17 
for treatment for lung disease, to include decreased lung 
capacity and lung scarring caused by toxic exposure is 
denied. 

Entitlement to benefits authorized by 38 U.S.C. Chapter 17 
for treatment for disabilities to include cancer and liver 
and kidney problems caused by toxic exposure is denied. 


REMAND

As indicated in the decision above, the post-service evidence 
reflects treatment for a seizure disorder beginning in 
September 1997.  These seizures were said to be "well-
controlled" in November 1999.  At that time, the physician 
who has been treating the appellant for his seizures, Lee 
Voulters, M.D., stated, "this gentleman's clinical course is 
consistent with a diagnosis of chronic toxic encephalopathy 
due to a chemical exposure of a moderate to severe degree 
manifest predominantly with chronic seizure disorder."  
Other private clinical opinions of record have posited an 
etiologic link between exposure to toxins during service and 
"chronic toxic encephalopathy" (Dr. Singer) and 
"neurotoxicity with the onset of generalized seizure 
disorder" (Dr. Moore).  

While the Board has carefully reviewed the above clinical 
opinions, it is not bound by them.  See Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  As such, the Board concludes 
that in order to reach an equitable resolution of this case, 
VA should be provided the opportunity to examine the 
appellant to determine if his seizure disorder is 
etiologically related to exposure to toxins during service.  
Therefore, this case is REMANDED for the following 
development.   

1.  The appellant is to be afforded a VA 
neurologic examination, the purpose of 
which is to determine whether any current 
residuals of a seizure disorder, to 
include neurological sequela, is 
etiologically related to in-service 
exposure to toxins.  The claims file is 
to be reviewed prior to the examination, 
with particular attention paid to the 
Material Safety Data Sheets submitted by 
the Navy in September 1999 and the 
opinions of Drs. Voulters, Moore and 
Singer discussed above.  The reasons for 
rejecting the opinions of these 
physicians should be expressed in detail 
if it is concluded that the appellant's 
seizure disorder is not related to in-
service exposure to toxins.  

2.  Thereafter, if the claim for 
entitlement to benefits authorized by 
38 U.S.C. Chapter 17 for treatment for a 
seizure disorder and other neurological 
sequela remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the appellant should be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

